Case: 16-40421      Document: 00513840889         Page: 1    Date Filed: 01/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-40421                                  FILED
                                  Summary Calendar                         January 19, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RYAN SCOTT DANIEL TAYLOR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-219-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ryan Scott Daniel Taylor appeals an aspect of the sentence imposed after
he pleaded guilty to credit card fraud and aggravated identity theft. He argues
that the written judgment should be amended to accurately reflect the district
court’s oral pronouncement at sentencing that it would recommend that Taylor
participate in the 500-hour Residential Drug Abuse Treatment Program
(RDAP) offered by the Bureau of Prisons (BOP).                   The written judgment


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40421   Document: 00513840889    Page: 2   Date Filed: 01/19/2017


                               No. 16-40421

recommends only a non-specific drug treatment program. Taylor contends that
the BOP has several drug treatment programs but that only the RDAP can
result in a sentence reduction. The Government agrees that the oral and
written judgments are in conflict and that a remand for correction of the
written judgment is appropriate.
     Accordingly, the written judgement is AMENDED to conform to the
court’s oral pronouncement recommending that Taylor participate in the
RDAP specifically. See United States v. Wheeler, 322 F.3d 823, 828 (5th Cir.
2003); United States v. Castaneda, 494 F. App’x 484, 485 (5th Cir. 2012)
(unpublished); 28 U.S.C. § 2106. In all other respects to the judgment is
AFFIRMED as amended. See Wheeler, 322 F.3d at 828; 28 U.S.C. § 2106.




                                     2